PER CURIAM.
Counsel for Allyn Washington has filed an appellate brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), suggesting no meritorious issues for review but directing this court’s attention to four possible issues. We affirm the judgment but correct a minor sentencing error and address several cost and probation condition issues.
Appellant was found guilty of two counts of misdemeanor battery after a jury trial. His order of probation recites he pleaded guilty to one count of false imprisonment and one count of battery. We remand for the trial court to correct this error.
The trial court imposed a $10.00 contribution to the Hillsborough County Court Improvement Fund. We strike this assessment because it is not authorized as a cost under any existing statute. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). Although the appellant argues the trial court erred in imposing a portion of probation condition seven addressing the use of intoxicants to excess, we affirm the condition in its entirety pursuant to State v. Hart, 668 So.2d 589 (Fla.1996).
We affirm the judgment but remand with instructions consistent with this opinion.
CAMPBELL, A.C.J., and LAZZARA and QUINCE, JJ., concur.